ACCEPTED
                                                                                         01-14-00931-cv
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                   12/31/2014 2:18:49 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                                    01-14-00931-CV

                                                                       FILED IN
                                                                1st COURT OF APPEALS
                              IN THE COURT OF APPEALS               HOUSTON, TEXAS
                                                                12/31/2014 2:18:49 PM
                           FOR THE FIRST DISTRICT OF TEXAS
                                                                CHRISTOPHER A. PRINE
                                  HOUSTON, TEXAS                         Clerk




                                COUNTRY TITLE, L.L.C.
                                                                  Appellant
                                           V.

                                MORENIKE JAIYEOBA
                                                                 Appellee


                             APPELLANT’S RESPONSE TO
                        APPELLEE’S MOTION TO DISMISS APPEAL


TO THE HONORABLE COURT OF APPEALS:

         Appellant Country Title, L.L.C. (“Country Title”) files this Response to

Appellee Morenike Jaiyeoba’s (“Jaiyeoba”) Motion to Dismiss Appeal and would

respectfully show this Court as follows:

                                          I.
                               Summary of the Argument

         The Texas Supreme Court and multiple intermediate appellate courts have

consistently held that a corporation that has ceased to exist can pursue an appeal of

a judgment. Jaiyeoba seeks a dismissal of Country Title’s appeal based solely on


                                           1
02929.825 / 1708490.1
the erroneous contention that Country Title cannot pursue this appeal because it

had its right to transact business forfeited pursuant to the Texas Tax Code

§171.252. Appellee’s motion is utterly without merit and contrary to well

established case law.

                                         II.
                                Argument & Authorities

         In Vanscot Concrete Co. v. Bailey, the Texas Supreme Court held that

Vanscot, irrespective of its existence, had the right to appeal the trial court’s

judgment against it after the corporation’s charter had been forfeited. 853 S.W.2d
525, 1993 Tex. LEXIS 67, 36 Tex. Sup. J. 928 (Tex. 1993). The Texas Supreme

Court held that extinguished corporations have a right to appeal a judgment against

them and explained that "the reasoning for allowing a corporation which has

ceased to exist to prosecute an appeal is applicable in any circumstance." Id. at 526

(emphasis added).

         Relying upon Vanscot, the Fourteenth Court of Appeals confirmed that the

forfeiture of a corporate charter under the Tax Code does not prevent a corporation

from pursuing an appeal. Cruse v. O'Quinn, 273 S.W.3d 766, 2008 Tex. App.

LEXIS 8990 (Tex. App. Houston 14th Dist. 2008, pet. denied). Quoting the Texas

Supreme Court, the Fourteenth Court of Appeals explained that "corporations have

the same right to have judgments against them revised by the appellate courts as


                                         2
02929.825 / 1708490.1
have persons, and that even extinguished corporations are entitled to a hearing

before the appellate courts." Id. (citing Vanscot, 853 S.W.2d at 526).

         Likewise, the Thirteenth Court of Appeals reached the same conclusion and

held that the forfeiture of a corporate charter under the tax code does not prevent a

corporation from appealing an adverse judgment against it. Suntide Sandpit, Inc. v.

H & H Sand & Gravel, Inc., 2012 Tex. App. LEXIS 5870, 2012 WL 2929605, at

*12 (Tex. App.—Corpus Christi 2012, pet. denied). The Corpus Christi Court of

Appeals noted that case law plainly established that a corporation has the right to

appeal a judgment against it. Id. The Court further noted that the law is well

established that defunct corporations still have the right to defend claims brought

against them which includes an appeal. Id

         Appellee cites no authority to the contrary. As such, Appellant Country

Title, LLC respectfully requests that this Court deny Appellee’s Motion to

Dismiss.

                                        III.
                            Request for Attorney’s Fees

         Appellant Country Title, LLC requests that this Court award Country Title,

LLC its attorney’s fees incurred in preparing a response to Appellee’s baseless

Motion to Dismiss. See Tex. Civ. Prac. & Rem. Code Ann. § 9.002, et. seq.

Appellee filed the Motion to Dismiss on December 23, 2014. A few hours after

filing, Appellant provided Appellee’s counsel with the case law establishing
                                          3
02929.825 / 1708490.1
Country Title, LLC’s right to appeal and requested that the motion be withdrawn.

Appellee provided no response and as such, has chosen to proceed with its

meritless motion. As such, Country Title requests that this court award it $750 in

attorney’s fees incurred as a result of preparing a response to the Motion to

Dismiss.

                                         PRAYER

         WHEREFORE PREMISES CONSIDERED, Appellant, Country Title,

L.L.C., prays that this Court deny Appellee’s Motion to Dismiss Appeal, award it

$750 in attorney’s fees incurred in preparing a response to the Motion to Dismiss,

and for any such further relief to which it may be entitled.

                                    Respectfully submitted,

                                    LeClairRyan

                                    By: /s/ James J. McConn_________________
                                    Brianne W. Richardson
                                    State Bar No. 24056500
                                    Email: brianne.richardson@leclairryan.com
                                    James J. McConn
                                    State Bar No. 13439700
                                    Email: james.mcconn@leclairryan.com
                                    Leslee N. Haas
                                    State Bar No. 24041031
                                    E-Mail: leslee.haas@leclairryan.com
                                    1233 West Loop South, Suite 1000
                                    Houston, Texas 77027
                                    Telephone: 713-654-1111
                                    Facsimile: 713-650-0027
                                    ATTORNEYS FOR APPELLANT,
                                    COUNTRY TITLE, L.L.C.
                                          4
02929.825 / 1708490.1
                         CERTIFICATE OF SERVICE

As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I certify
that I have served this document on all other parties which are listed below on
December 31, 2014 as follows:

L. T. “Butch” Bradt
Betsy L. Grubbs
Teltschik-Grubbs, P.L.L.C.
14014 Southwest Freeway, Suite 4
Sugar Land, Texas 77478

                                             /s/ James J. McConn______________
                                             James J. McConn, Jr.




                                         5
02929.825 / 1708490.1